DETAILED ACTION
Curved Sponge and Method of Manufacture
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6-06-2022 has been entered. Claims 1-2,6-10,12,15-20 are currently pending and have been examined. Claims 3,4-5,11,13-14 have been cancelled. Applicant’s amendment to claims 7, 18, 19 overcome 112 rejection previously set forth in the Non-Final Office action mailed 09-14-2021. The previous rejection has been updated due to applicant’s amendments. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,9-10,12,16-18,  are rejected under 35 U.S.C. 103 as being unpatentable over  Isenberg (US20030121117A1) in view of Hortel et al. (US6233771 B1),hereinafter Hortel.
Regarding claim 1, Isenberg teaches said sponge assembly comprises at least a sponge body (absorbent pad 2, figure 1); 
said sponge body comprises a top side, a bottom side, two sides, and two ends; said sponge body further comprises a body height, a body thickness, a body length and a body width (figure 1); 
said two sides comprise a first side and a second side (figure 1); 
said two ends comprise a first end and a second end (figure 1); 
said sponge assembly further comprises a logo in said top side of said sponge body (mark 6, figure 1); 
said logo comprises an embossed logo comprises an embossed height (para. 0008 the mark may be embossed, therefore it will have an embossed height); 
said embossed height comprises a distance between a top surface of said top side of said sponge body and a logo surface (figure 1); 
with use, portions of said logo are configured to wear so as to remove or degrade portions of said logo into a worn embossed logo as an indication of an extent of use (mark 6, figure 1 is capable of becoming a worn embossed logo due to friction);
 said logo surface is higher than said top side and therefore extends up from said sponge body (mark 6, figure 1 para. 0008 the mark may be embossed, therefore it will have an embossed height).
Additionally regarding claim 1, the recitation “said sponge assembly is manufactured by molding said sponge body including said logo” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).
However, Isenberg fails to teach said sponge body comprises a curved shape being convex on said top side; said sponge body comprises a curved body height; 
said curved body height comprises a distance to which said top side and/or said bottom side rise up as compared between a point at said two ends and a center axis of said sponge body; said sponge body is configured to have a curved shape rising from said first end to said center axis and falling back down at said second end.
Hortel teaches a cleaning device can be convex (sponge 205, figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge body of Isenberg to have a curved shape. This modification would allow a downward z-directional force to be applied to stained areas (Hortel col 6 lines 47-48).
	Regarding claim 2, Isenberg teaches said sponge assembly comprises at least a sponge body (absorbent pad 2, figure 1); 
said sponge body comprises a top side, a bottom side, two sides, and two ends; said sponge body further comprises a body height, a body thickness, a body length and a body width (figure 1); 
said two sides comprise a first side and a second side (figure 1); 
said two ends comprise a first end and a second end (figure 1); 
said sponge assembly further comprises a logo in said top side of said sponge body (mark 6, figure 1); 
said logo comprises an embossed logo comprises an embossed height (para. 0008 the mark may be embossed, therefore it will have an embossed height); 
said embossed height comprises a distance between a top surface of said top side of said sponge body and a logo surface (figure 1); 
with use, portions of said logo are configured to wear so as to remove or degrade portions of said logo into a worn embossed logoas an indication of an extent of use (mark 6, figure 1 is capable of becoming a worn embossed logo);
 said logo surface is higher than said top side and therefore extends up from said sponge body (mark 6, figure 1 para. 0008 the mark may be embossed, therefore it will have an embossed height); 
However, Isenberg fails to teach said sponge body comprises a curved shape being convex on said top side; said sponge body comprises a curved body height; 
said curved body height comprises a distance to which said top side and/or said bottom side rise up as compared between a point at said two ends and a center axis of said sponge body; said sponge body is configured to have a curved shape rising from said first end to said center axis and falling back down at said second end.
	Hortel teaches a cleaning device can be convex (sponge 205, figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge body of Isenberg to have a curved shape. This modification would allow a downward z-directional force to be applied to stained areas (Hortel col 6 lines 47-48).
Regarding claim 9, Isenberg teaches all the elements addressed in claim 2, it is noted that claims 2 and 9 share most of the same claimed features, therefore the same rejection applies. Additionally, Isenberg teaches a debossed logo (mark 6, figure 1 para. 0008 the mark may be debossed, therefore it will have debossed depth).
	Regarding claim 10, debossed depth comprises 5mm. Isenberg discloses a sponge with a logo that can be debossed (para 008). 
Isenberg is silent as to the dimensions of the depth. However, Applicant has not disclosed that depth of 5mm solves any stated problem or is for any particular purpose. Moreover, it appears that sponge would perform equally well with the sponge’s depth at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention make depth of Isenberg’s debossed depth to be 5mm because the depth of the debossed logo does not appear to provide any unexpected results.
Regarding claim 12, Isenberg as modified by Hortel teaches said sponge body comprises a curved shape being concave on said bottom side (see Hortel col 6 lines 35-47). 
Regarding claim 16, Isenberg teaches the logo can be a non-embossed logo, an embossed logo and said debossed logo (para 0008).
	Regarding claim 17, Isenberg discloses a sponge but is silent on the dimensions, however teaches the sponge can be any size or shape (para 0014).
Additionally, Applicant has not disclosed that body width of 70mm and body length of 120 mm solves any stated problem or is for any particular purpose. Moreover, it appears that sponge would perform equally well with the sponge’s body at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention make the body of Isenberg’s sponge to have a width of 70mm and length of 120mm to because the body’s dimensions does not appear to provide any unexpected results.
Regarding claim 18, Isenberg teaches logo comprises symbol according to marketing or other useful indicators (abstract).
Claims 6-8,15,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isenberg (US20030121117A1) in view Hortel et al. (US6233771 B1),hereinafter Hortel as applied to claims 2 and 9 above, and further in view of Daveloose et al. (US 20180028036 A1), hereinafter Daveloose .
Regarding claim 6, modified Isenberg teaches all of elements stated above in claim 2, however fails to teach one or more layers; and said one or more layers comprises an upper layer and a lower layer.
Daveloose teaches a sponge (scrubbing article 10, figure 1) with a multilayered construction (para 0024).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to be multilayered as taught in Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 
Regarding claim 7, the recitation “layer are attached to one another by one method among: adhesives, plastic welding, melting,(This is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg as modified by Daveloose is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 8, Isenberg as modified by Daveloose teaches sponge (scrubbing article 10, figure 1) that has a layer with silicon (para 0022). 
Regarding claim 15, Isenberg teaches all of elements state above in claim 9, however fails to explicitly teach an abrasive portion being more abrasive than said bottom side of said sponge body; and said bottom side is the more absorbent portion than said top side.
Daveloose teaches one side more abrasive than other (para. 0043), and there is absorbent bottom side (para. 0013, see auxiliary body 15 figure 1). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to include abrasive side and absorbent side as taught by Daveloose. This modification would allow the sponge to be use to scrape off dirty particles on wet surfaces. 
Regarding claim 19, modified Isenberg teaches all of elements stated above in claim 9, however fails to teach one or more layers; and said one or more layers comprises an upper layer and a lower layer and upper layer and said lower layer are attached to one another by one method among adhesives, plastic welding, melting, 
Daveloose teaches a sponge (scrubbing article 10, figure 1) with a multilayered construction (para 0024). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to be multilayered as taught by Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 
Regarding claim 19, the recitation “layers are attached to one another by one method among: adhesives, plastic welding, melting,” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg as modified by Daveloose is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 20, modified  Isenberg fails to teach said one or more layers comprises said upper layer and said lower layer; and said one or more layers are configured to further comprise a silicon substructure to stiffen and support the given shape of said sponge body.
Daveloose teaches a sponge (scrubbing article 10, figure 1) with a multilayered construction that has silicon within it. (Para 0022, 0024). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the sponge of Isenberg to be multilayered as taught in Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 

Response to Arguments
Applicant's arguments filed 2-14-2022 have been fully considered but they are not persuasive. 
Regarding applicant argument Hortel’s tool would not be suitable for the intended purpose of the current system.
Examiner respectfully disagrees, in response to applicant's argument that Hortel’s tool would not be suitable for the intended purpose of the applicant's current system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Hortel teaches a cleaning tool that used for spot -cleaning fabrics, and that can perform scrubbing motion and capable of performing intended use of removing dirt and stains. Additionally, Hortel is relied on using sponge within its cleaning tool to teach limitation related to shape of the sponge not the intended use. 
Regarding applicant argument that Isenberg fails to illustrate debossed logo within the drawings. 
Isenberg discloses within its specification that the logo can be embossed or debossed (see last line para 0008), the specification alone can be used to reject an applicant’s claim.
Regarding applicant’s argument that Hortel fails to disclose concave side.
Examiner respectfully disagrees within Hortel’s specification it discloses different versions and configuration of the cleaning device that. Additionally, Hortel discloses concave configuration within the cleaning device (col 6 line 60-64).
Regarding applicant’s argument that Daveloose does not disclose a substructure to stiffen the shape of the sponge. Davenloose discloses within para 0022 0024  of its specification the substrate holds its shape therefore supporting given shape of the sponge (see para 0016)
 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brookes-Weiss (US20060185112A1) teaches a sponge with a visual identifier, Dunaway (US1975451A) teaches a cleaning implement with a logo molded on it, Gordon (US20060086017A1) teaches a cleaning article with indicia on it that can be embossed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723